Citation Nr: 1228059	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  07-40 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for left wrist osteomylitis, due to May and June 2006 VA surgeries.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Davitian, Counsel



INTRODUCTION

The Veteran had active military service from November 1967 to October 1970, and from November 1990 to May 1991.  The Veteran died in February 2011.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Muskogee, Oklahoma. 

In April 2011, the Board dismissed the Veteran's claim due to his death.  In September 2011, the RO determined that the appellant was a proper claimant for the purposes of basic eligibility for substitution upon the death of a claimant.  The issue has returned to the Board for further appellate consideration.


FINDING OF FACT

The competent medical, and competent and credible lay, evidence of record demonstrates that the May and June 2006 VA surgeries resulted in an additional disability, left wrist osteomyelitis, and that the proximate cause of the additional disability was an event that was not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for left wrist osteomylitis, due to May and June 2006 VA surgeries, have been met.  38 U.S.C.A. § 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.361 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Under the applicable VA laws and regulations, when a veteran suffers additional disability or death as a result of training, hospital care, medical or surgical treatment, or an examination furnished by VA, disability compensation shall be awarded in the same manner if such disability or death was service connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  The law requires not only that the VA treatment in question resulted in additional disability but also that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the surgical treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b).  To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause. 38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

The appellant contends that as a result of the May and June 2006 VA surgeries, the Veteran incurred constant pain, decreased strength and decreased range of motion of the left wrist, and an inability to grasp or manipulate with his left hand.  

The record reflects that during a June 2005 VA examination, the Veteran complained of constant left wrist pain.  On physical examination, the Veteran had full range of motion of the left wrist actively and passively.  He complained of pain with any movement.  He had mild weakness of gripping strength in the left hand because gripping caused pain in the left wrist joint.  A May 2006 VA operative report provides that the Veteran had a diagnosis of Kienbock disease, stage III, and that conservative treatments of anti-inflammatory medications, bracing and activity medication had failed.  The Veteran underwent a lunate excision radial styloidectomy with scaphocapitate fusion.  Subsequently, the Veteran had trouble with clearing infection and underwent another surgery in June 2006 with re-incision to the carpal bines, removal of two K-wires, and minimal amount of necrotic tissue debridement.  August 2006 records indicate that the Veteran reported that his left wrist was improving.  An August 2006 VA radiology report reflects that the radiocarpal joint space was narrowed and irregular concerning for probable septic arthritis.  There was deformity of the scaphoid with fragmentation concerning for possible osteomylitis.  

In an undated opinion received in December 2010, offered in response to a November 2010 request by the Board for a medical expert opinion, a VA specialist (orthopedist) stated that he had reviewed the Veteran's entire claims file.  He stated that there was no evidence of negligence or error in judgment on the part of VA in furnishing care, including in the May and June 2006 surgeries.  He also stated that the Veteran did have a current left wrist disability causally related to his VA treatment, examinations, May 2006 surgery and/or June 2006 surgery.  He stated that the post-service infection was hospital-acquired and did adversely affect the surgical result.  This was an event that was not reasonably foreseeable.  He stated that osteomylitis, which was shown on the post-op X-ray, was consistent with the Veteran's complaints.  This was a chronic problem which was disabling.  

The Board finds that this expert medical opinion constitutes evidence that it is at least as likely as not that the Veteran suffered additional disability (left wrist osteomylitis) as a result of training, hospital care, medical or surgical treatment, or an examination furnished by VA.  The opinion also constitutes evidence that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

Accordingly, entitlement to compensation under 38 U.S.C.A. § 1151 for left wrist osteomylitis, due to May and June 2006 VA surgeries, is warranted.  


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for left wrist osteomylitis, due to May and June 2006 VA surgeries, is granted.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


